16

17

18

19

20

21

22

23

24

25

26

27

28

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR THE COUNTY OF CLARK

JONATHAN NELSON and MARGO Case No.:
NELSON, individually and on behalf of their
marital community, COMPLAINT FOR VIOLATION OF

WASHINGTON’S CONSUMER
PLAINTIFF, PROTECTION ACT, FAIR DEBT

V. COLLECTION PRACTICES ACT,

WASHINGTON’S COLLECTION

SPECIALIZED LOAN SERVICING, LLC, a AGENCY ACT, AND NEGLIGENCE

foreign limited liability company

DEFENDANT.

 

 

 

 

COMES NOW the Plaintiffs Jonathan Nelson and Margo Nelson (collectively “the
Nelsons”) and bring this action against Specialized Loan Servicing, LLC (“SLS”) for violation
of Washington’s Consumer Protection Act (*WCPA”), the Fair Debt Collection Practices Act
(“FDCPA”), Washington’s Collection Agency Act (*“WCAA”), and negligence for attempting
to collect amounts not legally owed related to a second mortgage secured by the Nelson's
primary residence.

I. PARTIES

1.1 Jonathan Nelson and Margo Nelson are a married couple residing in Clark

County, Washington.

7 ; 936 N. 34th St. Ste. 300
COMPLAINT - | The Northwest Seattle. WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 

 
17

18

19

20

21

22

23

24

25

26

27

28

 

 

1.2 Specialized Loan Servicing, LLC alleges that the Nelsons owe a consumer debt,
specifically, a mortgage loan that was in default when servicing was transferred to SLS.

1.3 The Nelsons are therefore “consumer(s)” as defined by the FDCPA, “person(s)”
as defined by the WCPA, and “debtor(s)” as defined by the WCAA, and the Nelsons acted as
“consumer(s),” “person(s),” and “debtor(s)” at all times relevant to this litigation.

1.4 Specialized Loan Servicing, LLC is a Delaware limited liability company which
regularly attempts to collect third party debts and claims and uses instrumentalities of interstate
commerce or the mails in business the principal purpose of which is the collection of debts. SLS
operates in Washington State and holds a Washington State Collection Agency License.

1.5 SLS is a “collection agency” and a “licensee” as defined by the WCAA, a
“person” as defined by the WCPA, and a “debt collector” as defined by the FDCPA, and SLS
acted as such at all times relevant to this Complaint.

HI. VENUE AND JURISDICTION

2.1 Jurisdiction and venue in Clark County Superior Court are appropriate where the
acts at issue and described herein or some part thereof occurred in Clark County, Washington,
and where the injury to the Plaintiffs or some part thereof occurred in Clark County,
Washington, and Defendant has engaged in substantial business contacts in Clark County,
Washington, and Defendant has already submitted to this jurisdiction by attempting to collect a
debt/claim in this jurisdiction, and where the Plaintiffs pray for injunctive relief. RCW

412.020; 4.12.025; 4.28.180; 4.28.185:; and 7.40.010.

Ht
f/f
Hf
sy. . af 936N. 34th St. Ste. 300
COMPLAINT - 2 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
19

20

21

22

23

24

25

26

27

28

 

 

4

Il. STATEMENT OF FACTS

3.1 In October 2006, the Nelsons purchased the real property located at 19701 SE
38th Way, Camas, Washington, Parcel Number 125853024 (“Primary Residence”) to live in
and raise their three children.

3.2 On October 10, 2006, the Nelsons executed a Promissory Note and Deed of
Trust with Countywide Bank NA in the amount of $311,200 as a first mortgage. Servicing of
the first mortgage eventually transferred to Bank of America. The Nelsons refinanced their first
mortgage in early 2011 to obtain a more affordable payment and lower interest rate during the
economic recession.

3.3 On October 10, 2006, the Nelsons executed a Promissory Note and Deed of
Trust with Countywide Bank NA in the amount of $77,800 as a second mortgage. Servicing of
the second mortgage eventually transferred to Bank of America.

3.4 The Nelsons made many of the payments on the second mortgage between 2006
and August 2011. However, the Nelsons began to struggle to make their payments on the
second mortgage due to the rising interest on the first mortgage, combined with a decrease in
Mr. Nelson’s income due to the economic recession

3.5 Between 2010 and 2011, Mr. Nelson contacted Bank of America several times
attempting to get a loan modification or refinance of his second mortgage. The Nelsons’ home
was well underwater with the first mortgage; there was no equity to secure the second mortgage.
The Nelsons had already successfully refinanced their first mortgage to obtain a more affordable
payment. However, despite repeatedly applying for assistance under the now defunct Making

Home Affordable Program on the second mortgage, the Nelsons never received any response to

7 cok 936 N. 34th St. Ste. 300
COMPLAINT - 3 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
20

21

22

23

24

25

26

27

28

 

 

their requests for assistance. Mr. Nelson was incorrectly told by Bank of America that he had to
default on his mortgage to obtain a loan modification.

3.6 After Bank of America refused to acknowledge, let alone review, their loss
mitigation applications, the Nelsons eventually were unable to afford their payments and they
defaulted on the second mortgage. The Nelsons have made no payments on the second
mortgage between September 1, 2011 and the date of this Complaint.

3.7. According to an Assignment of Deed of Trust recorded with Clark County on
January 24, 2012, the second mortgage was later assigned to The Bank of New York Mellon
FKA The Bank of New York, As Trustee For The Certificate Holders of CWHEQ, Inc. Home
Equity Loan Asset Backed Certificates, Series 2006-S10.

3.8 The Nelsons eventually received a letter from Bank of America telling them that
the loan was being assigned to a company called Real Time Resolutions. Unsure about what to
do next, Mr. Nelson sought legal advice. He was advised that Real Time Resolutions may not
have the right to collect on this debt, and many mortgage loans were extinguished due to a
Countrywide/Department of Justice Settlement. He was advised to seek validation of the debt
from any company attempting to collect on the second mortgage.

3.9 In March 2015, Mr. Nelson received a letter from SLS stating that they had been
assigned the loan. Between March 2015 and the date of this Complaint, Mr. Nelson received
periodic monthly statements from SLS.

3.10 Onoraround April 16, 2019, the Nelsons received a letter from SLS titled
“Default Notice and Notice of Intent to Foreclosure” demanding payment of $54,058.28—the
sum of the “number of delinquent payments: 92 since 08/01/11.” The letter also stated that the

amount required to cure the arrearage was $54,058.28.

Maas? - af 936 N. 34th St. Ste. 300
COMPLAINT - 4 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
20

21

22

24

25

26

27

28

 

 

3.11 Onor around April 18, 2019, the Nelsons received a Mortgage Statement from
SLS stating that $54,645.87 was due by May |, 2019. The statement told the Nelsons that “You
are currently due for the 09/01/11 payment.”

3.12. Onor around May 20, 2019, the Nelsons received a Mortgage Statement from
SLS stating that $55,348.46 was due by June 1, 2019. The statement told the Nelsons that “You
are currently due for the 09/01/11 payment.”

3.13. Onor around July 9, 2019, the Nelsons received a Notice of Pre-Foreclosure
Options from SLS.

3.14 Onor around August 1, 2019, the Nelsons sent a Request for Information to
SLS.

3.15 Onoraround August |9, 2019. the Nelsons received a Mortgage Statement from
SLS stating that $57,111.23 was due by September 1, 2019. The statement told the Nelsons that
“You are currently due for the 09/01/11 payment.”

3.16 Onor around August 26, 2019, the Nelsons received a letter from SLS with a
reinstatement quote. SLS states that “Payments Due Through 9/1/2019” as $64,029.19 as the
amount needed to reinstate their loan.

3.17 Onor around September 11, 2019, the Nelsons received a response to their
Request for Information from SLS. The response letter stated that “servicing of this mortgage
loan account was transferred to SLS on March 2, 2015. At that time, the account was due for the
September 1, 2011 contractual monthly payment.” The letter also stated “Your account is
currently due for September |, 2011 in the amount of $587.59 and due for every payment that
has become due thereafter.” SLS also stated that “the amount needed to reinstate the account is

$64,144.19.”

; a 4 936 N. 34th St. Ste. 300
COMPLAINT - 5 The Northwest Seattle. WA 98103

Censumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
20

at

22

24

25

26

27

28

 

 

3.18 Onor around September 18, 2019, the Nelsons received a Mortgage Statement
from SLS stating that $65,158.02 was due by October 1, 2019. The statement told the Nelsons
that “You are currently due for the 09/01/11 payment.”

3.19 The Nelson continued to receive monthly statements from SLS in November
2019, December 2019, January 2020, February 2020, and March 2020 that seek to collect the
full amount of installment payments that became due from the 09/01/11 payment.

3.20 “An action upon a contract in writing” “shall be commenced within six years.”
RCW 4.16.040(1). The statute begins to run on a written contract when the amount becomes
due. Westar Funding, Inc. v. Sorrels, 157 Wn. App. 777, 239 P.3d 1109, 1113 (Div. 2, 2010).
When an installment promissory note is involved, the statute of limitations runs against each
installment from the time each one becomes due. Edmundson v. Bank of Am., NA, 194 Wn.
App. 920, 927, 378 P.3d 272 (2016).

3.21 Here, SLS attempts to collect on an installment agreement. SLS claims that the
Nelsons failed to make a payment due September 1, 2011. The statute of limitations on the
payment due September |, 2011 ran six years from the date the payment was due: September 1,
2017. Yet, SLS repeatedly attempted to collect this payment in each and every piece of
correspondence sent to the Nelsons.

3.22 Any payments due between September 1, 2011 and April 1, 2014 are beyond the
statute of limitations and hence not collectible. Yet, SLS attempted to collect these payments
from the Nelsons in each and every piece of correspondence sent to the Nelsons.

3.23 SLS is attempting to collect over $25,000 in payments due between September 1,
2011 and April 1, 2014 not legally owed by the Nelsons as collection of such payments are

barred by the statute of limitations. Such a large claim negatively affects the Nelsons’ ability to

- ML i‘. at 936 N. 34th St. Ste. 300
COMPLAINT - 6 The Northwest Seattle. WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
20

21

22

23

24

25

26

27

28

 

 

repay the loan. It also negatively affects the Nelsons’ ability to explore loss mitigation options
such as a loan modification, refinance, or settlement. It further impairs the equity of the
Nelsons* home when SLS improperly claims that the loan balance is over $25,000 than the
amount legally owed.

3.24 SLS’s attempts to collect amounts not legally owed have caused damages to the
Nelsons, including costs of investigating the validity of the debt, and emotional distress,
including stress and anxiety.

IV. FIRST CAUSE OF ACTION
VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

4.1 The allegations contained in all of the preceding paragraphs are realleged and
incorporated herein by reference.

4.2 Congress enacted the FDCPA in response to “abundant evidence of the use of
abusive, deceptive, and unfair debt collection practices by many debt collectors [which]
contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and
to invasions of individual privacy.” 15 U.S.C. § 1692(a); Evon v. Law Offices of Sidney Mickell,
688 F.3d 1015, 1024 (9th Cir. 1988).

4.3 SLS is a “debt collector” as defined by the FDCPA as SLS began servicing the
debt when it was in default.

4.4 The FDCPA broadly prohibits “any conduct the natural consequence of which is
to harass, oppress, or abuse any person in connection with the collection of a debt.” 15 U.S.C. §
1692d.,

4.5 | The FDCPA also broadly prohibits “the use of any false representation or

deceptive means to collect or attempt to collect any debt...” 15 U.S.C. §§ 1692e, 1692e(10).

Mo Rg . 936 N. 34th St. Ste. 300
COMPLAINT - 7 The Northwest Seattle. WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
19

20

21

22

23

24

25

26

27

28

 

 

4.6 A false representation about the character, amount, or legal status of the alleged
debt violates the FDCPA. 15 U.S.C. § 1692e(2).

4.7. “The threat to take any action that cannot legally be taken or that is not intended
to be taken” violates 15 U.S.C. § 1692e(5).

4.8 15 U.S.C. § 1692e(5) is violated by taking an illegal action, as well as by
threatening it. See Sprinkle vy. SB&C, 472 F. Supp. 1235, 1247 (W.D. Wash. 2006) (to rule
otherwise “would provide more protection to debt collectors who violate the law than those who
merely threaten or pretend to do so.”).

4.9 The FDCPA also prohibits unfair and unconscionable means to collect or attempt
to collect an alleged debt. 15 U.S.C. § 1692f.

4.10 Attempting to collect an amount not permitted by law also violates the FDCPA.
15 U.S.C. § 1692f(2).

4.11 The foregoing acts of SLS—demanding payment which includes amounts
beyond the statute of limitations—constitute multiple violations of the FDCPA including, but
not limited to, each and every one of the above-cited provisions of the FDCPA, 15 U.S.C. §
1692 et seq.

4.12 The Nelsons were injured by SLS’s actions including, but not limited to, the
costs to investigate the validity of the debt and emotional distress from being the unfortunate
target of SLS’s unfair and deceptive business practices.

4.13 SLS’s actions are a direct and proximate cause of the Nelsons’ injuries.

4.14 SLS’s actions were intentional, unfair, unconscionable, and outrageous.

4.15 Asaresuit of each and every one of SLS’s violations of the FDCPA, the Nelsons

are entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

Myo 936 N. 34th St. Ste. 300
COMPLAINT - 8 1 he Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 
17

18

19

20

21

22

23

24

25

26

27

28

 

 

amount up to $1,000.00 pursuant to 15 USC. § 1692k(a)(2)(A); and reasonable attorney’s fees
and costs pursuant to 15 U.S.C. § 1692k(a)(3) from SLS.
V. SECOND CAUSE OF ACTION
VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
AS PER SE VIOLATION OF WASHINGTON’S CONSUMER PROTECTION ACT

5.1 The allegations contained in all of the preceding paragraphs are realleged and
incorporated herein by reference.

5.2. Violations of the Fair Debt Collection Practices Act are per se violations of
Washington’s Consumer Protection Act. Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27,
204 P.3d 885 (2009).

5.3. The foregoing acts of SLS—demanding payment which includes amounts
beyond the statute of limitations—constitute multiple violations of the FDCPA including, but
not limited to, each and every one of the provisions of the FDCPA, 15 U.S.C. § 1692 et seq..
cited above in Paragraph 4 of this Complaint.

5.4 The Nelsons were injured in their property by SLS’s unfair and deceptive
conduct.

5.5 SLS’s actions are a direct and proximate cause of the Nelson’s injuries.

VI. THIRD CAUSE OF ACTION
VIOLATION OF WASHINGTON’S COLLECTION AGENCY ACT
AS PER SE VIOLATION OF WASHINGTON’S CONSUMER PROTECTION ACT)

6.1 The allegations contained in all of the preceding paragraphs are realleged and
incorporated herein by reference.

6.2 The WCAA states that it is an unfair practice for a licensee to: “Threaten to take

any action against the debtor which the licensee cannot legally take at the time the threat is

made.” RCW 19.16.250(16).

RT. se 936 N. 34th St. Ste. 300
COMPLAINT - 9 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 
19

20

21

22

24

25

26

27

28

 

 

6.3. The WCAA also states that it is an unfair practice for a licensee to: “collect or
attempt to collect in addition to the principal amount of a claim any sum other than allowable
interest, collection costs or handling fees expressly authorized by statute, and, in the case of
suit, attorney's fees and taxable court costs.” RCW 19.16.250(21).

6.4 The foregoing acts of SLS—demanding payment in amounts beyond the statute
of limitations—constitute multiple violations of the WCAA including, but not limited to, each
and every one of the above-cited provisions of the WCAA, RCW 19.16.250 et seq.

6.5 Washington’s Consumer Protection Act (WCPA) states: “Unfair methods of
competition and unfair or deceptive acts or practices in the conduct of any trade or commerce
are hereby declared unlawful.” RCW 19.86.020.

6.6 The WCAA states that violations of RCW 19.16.250 are per se violations of the
WCPA. RCW 19.16.440.

6.7. SLS’s violations of RCW 19.16.2530 are per se violations of the WCPA entitling
the Nelsons to damages, treble damages, and their attorneys fees and costs.

6.8 When a licensee violates RCW 19.16.250, the licensee—nor any future
assignee—will never “be allowed to recover any interest, service charge, attorneys’ fees,
collection costs, delinquency charge, or any other fees or charges otherwise legally chargeable
to the debtor on such claim.” RCW 19.16.450.

6.9 The Nelsons have been injured by SLS’s actions resulting in actual damages in

an amount to be proven at trial including costs to investigate the validity of SLS’s claim.

if
if
If
a elenmed 936 N. 34th St. Ste. 300
COMPLAINT - 10 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 
20

21

22

23

24

25

26

27

28

 

 

VI. FOURTH CAUSE OF ACTION
VIOLATION OF WASHINGTON’S CONSUMER PROTECTION ACT

7.1 The allegations contained in all of the preceding paragraphs are realleged and
incorporated herein by reference.

7.2 The WCPA states: “Unfair methods of competition and unfair or deceptive acts
or practices in the conduct of any trade or commerce are hereby declared unlawful.” RCW
19.86.020.

7.3 The WCPA applies to the actions at issue herein because the collection actions
taken by SLS are unfair and deceptive.

7.4. Additionally, where SLS’s collection attempts are unfair and deceptive acts or
practices in violation of the FDCPA and the WCAA, SLS’s acts are also unfair and deceptive
under this state’s Consumer Protection Act.

7.5 SLS’s conduct occurred in the course of trade and commerce.

7.6 Asa licensed debt collector, SLS’s unfair and deceptive acts and practices affect
public interest as these actions are capable of repetition and affecting other consumers and
homeowners in this state. SLS’s actions have the capacity to deceive a substantial portion of the
public.

7.7 The Nelsons were injured in their property by SLS’s unfair and deceptive
conduct.

7.8 SLS’s actions are a direct and proximate cause of the Nelson’s injuries.

VII FIFTH CAUSE OF ACTION
NEGLIGENCE

8.1 SLS owes the Nelsons a duty to use reasonable care both as a debt collector and
in servicing a mortgage secured by the Nelsons’ real property.

“boo AT apt . 936 N. 34th St. Ste. 300
COMPLAINT - 1 The Northwest _ Seattle. WA 98103
Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

8.2 SLS breached this duty when it attempted to collect amounts not legally owed by
the Nelsons as detailed above.

8.3 SLS’s breach of duty caused damages to the Nelsons, including impairing the
value of their primary residence, costs of investigating the validity of the debt, and emotional
distress.

8.4 SLS should have known that its attempts to collect amounts not legally owed
would have resulted in damage to the Nelsons.

VIH. PRAYER FOR RELIEF
WHEREFORE, the Nelsons pray for the following relief:
I. Declaratory judgment that all installment payments due prior to April 1, 2014 are

beyond the statute of limitations and not legally owing;

2. Actual damages in an amount to be proven at trial;
3. Statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C. §
1692k(a)(2)(A);

4, Treble damages pursuant to RCW 19.86.090;
5. For costs and disbursements herein, including reasonable attorney fees pursuant
to RCW 19.86.090, RCW 4.84.330, and 15 U.S.C. § 1692k;
6. For appropriate injunctive relief; and
7. For such other relief as the Court deems just and equitable.
DATED this 3rd day of April, 2020.
Respectfully submitted,
Attorneys for Plaintiffs

NORTHWEST CONSUMER LAW CENTER

no ate ; 936 N. 34th St. Ste. 300
COMPLAINT - 12 The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 
20

21

22

23

24

25

26

27

28

 

 

COMPLAINT - 13

/s/ Amanda N. Martin

Amanda N. Martin, WSBA #49581
936 N. 34th St. Ste. 300

Seattle, WA 98103

Ph: 206-805-1716

Em: Amanda@NWCLc.org

LAW OFFICE OF JOSHUA L. TURNHAM

/s/ Joshua L. Turnham

Joshua L. Turnham, WSBA #49926
1001 4th Ave., Suite 3200

Seattle, WA 98154

Ph: 206.395.9267

Em: joshua@turnhamlaw.com

. . a 936 N. 34th St. Ste. 300
The Northwest Seattle, WA 98103

Consumer Law Center Tele: 206-805-0989
Fax: 206-805-0989

 
 

APR 17 2020
